DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
The digit “9” in amended claim 9 appears to be inadvertently crossed.  
Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-6, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by England et al. (US 20060182314, hereinafter England).
 
           Regarding claim 1, England discloses a method for generating an orthogonal view of an object in a surrounding area (abstract, ¶0002, claim 1 and dependents), comprising: 
            creating a location-based first three-dimensional (3D) point cloud over a predefined angular range around a first location (3d laser scanner + Color Camera 410 creates a location-based first three-dimensional (3D) point cloud over a predefined angular range [azimuth and/or elevation] around a first location, ¶0050-0054, fig. 4. Scanned data is displayed as point cloud data, ¶0010, 0059), wherein the first 3D point cloud is created by way of a laser scanner situated at the first location so that the first 3D point cloud maps at least a portion of the object (For at least some embodiments, the second or any other 3D range data set may be provided in various ways. A 3D range data set can be obtained by the same 3D rangefinder device as the first 3D range data set but obtained from a different 3D location than the first 3D range data set …– ¶0043.
For instance, a scanning laser rangefinder using time of flight range measurement principles, a scanning laser rangefinder using phase comparison range measurement principles, or a scanning laser rangefinder using any other range measurement principles could be used to provide 3D range data sets. An imaging laser rangefinder range camera using time of flight range measurement principles, an imaging laser rangefinder range camera using phase comparison range measurement principles, or an imaging laser rangefinder range camera using any other range measurement principles might provide 3D range data sets – ¶0045);
object represented in a computer-generated representation showing the in object in any arbitrary visual perspective including top view of the object, figs. 7-13, ¶0046, ¶0059, ¶0071-0077);
            selecting a view direction and a view boundary in the computer-generated representation (User selects pixels and pairs of features using mouse, ¶0055.  …the user may select a particular 3D viewpoint…, ¶0057.
A 3D displayed image format such as 520 is one in which the user may select a particular 3D viewpoint and then view the 3D range data as geometric figures in perspective projection or in orthogonal projection or via some other projection – ¶0059
The user may also interactively specify position and orientation of a calculated geometric entity by selecting features within the displayed physical environment. Combinations of techniques are possible – ¶0068
The user has specified three end points 713, 714, and 715 located on physical surfaces in addition to a calculated point in space 716 where these trajectories intersect – ¶0071.
Selection of viewpoint and range can reasonably be understood as selection of a view direction and a view boundary);
            projecting the first 3D point cloud counter to the view direction onto a plane defined by the view boundary (A 3D displayed image format such as 520 is one in which the user may select a particular 3D viewpoint and then view the 3D range data as geometric figures in perspective projection or in orthogonal projection or via some other projection – ¶0059. Also see ¶0046. Limitation ‘counter to the view direction’ is understood met under broadest reasonable interpretation, since it is a mere limitation, defining a convention of viewing direction w.r.t. user input selection. Examiner can reasonably understand/interpret that the input direction provided during defining viewpoint is counter to the viewing direction.); and
            outputting the first 3D point cloud projected onto the plane within the view boundary as an orthogonal view (A number of embodiments provide various options with respect to what each displayed image might comprise. For instance, one displayed image could comprise a 3D point display, a 3D point display in orthogonal projection, or a 3D point display in perspective projection. A displayed image might also be a 3D polygonal mesh, a 3D polygonal mesh in orthogonal projection, a 3D polygonal mesh in perspective projection, a 3D surface geometry display, a 3D surface geometry display in orthogonal projection, or a 3D surface geometry display in perspective projection – ¶0046.
A 3D displayed image format such as 520 is one in which the user may select a particular 3D viewpoint and then view the 3D range data as geometric figures in perspective projection or in orthogonal projection or via some other projection – ¶0059).   
Regarding claim 2, England discloses the method according to claim 1, comprising: 
            creating at least one second location-based 3D point cloud which was created around a second location ( For at least some embodiments, the second or any other 3D range data set may be provided in various ways. A 3D range data set can be obtained by the same 3D rangefinder device as the first 3D range data set but obtained from a different 3D location than the first 3D range data set. In addition, the second 3D range data set may be obtained by the same 3D rangefinder device as the first 3D range data set from the same 3D location but obtained at a different resolution than the first 3D range data set. The second 3D range data set can be obtained by the same 3D rangefinder device as the first 3D range data set from the same 3D location but obtained at a different time than the first 3D range data set. Also, the second 3D range data set can be being obtained by using a different 3D rangefinder device than was used for the first 3D range data set and obtained at the same 3D location as the first 3D range data set. Further, the second 3D range data set may be obtained by using a different 3D rangefinder device than was used for the first 3D range data set and obtained from a different 3D location. In addition, a second 3D range data set could be obtained by a different 3D rangefinder device than was used for the first 3D range data set and obtained at a different time – ¶0043. Also see ¶0045); and
            aligning the first 3D point cloud with the second 3D point cloud based on the different locations (Also, any other device that acquires a multiplicity of range data points over a period of time, or combinations of the above could be used to provide 3D range data sets – ¶0045.
Having accomplished the step of registering two or more 3D data sets by computing the 3D transformation between them, the user can next merge all the 3D data sets into one combined 3D data set and display that combined 3D data set. Either a single original 3D data set or a 3D set which is the combination of multiple 3D data sets may now be displayed in preparation for the further step of integrating calculated geometric entities with the physical 3D data acquired using a 3D rangefinder – ¶0057);
            wherein the projecting of the first 3D point cloud also encompasses projecting the second 3D point cloud counter to the view direction onto the aforementioned plane, and the outputting also encompasses outputting the second 3D point cloud projected onto the plane (A 3D displayed image format such as 520 is one in which the user may select a particular 3D viewpoint and then view the 3D range data as geometric figures in perspective projection or in orthogonal projection or via some other projection – ¶0059. Also see ¶0046. Limitation ‘counter to the view direction’ is understood met under broadest reasonable interpretation, since it is a mere limitation, defining a convention of viewing direction w.r.t. user input selection. Examiner can reasonably understand / interpret that the input direction provided during defining viewpoint is counter to the viewing direction.
Also, any other device that acquires a multiplicity of range data points over a period of time, or combinations of the above could be used to provide 3D range data sets – ¶0045.
Having accomplished the step of registering two or more 3D data sets by computing the 3D transformation between them, the user can next merge all the 3D data sets into one combined 3D data set and display that combined 3D data set. Either a single original 3D data set or a 3D set which is the combination of multiple 3D data sets may now be displayed in preparation for the further step of integrating calculated geometric entities with the physical 3D data acquired using a 3D rangefinder – ¶0057).   
Regarding claim 3, England discloses the method according to claim 2, wherein the aligning is furthermore carried out based on angular orientations measured during the creation of the first and second 3D point clouds (We see that in FIG. 4, the 3D range data set 420 for each data sample comprising intensity, range, azimuth and elevation values is transferred to an external computer and presented in a computer display 440 for evaluation and control of laser scanning parameters such as resolution and speed – ¶0051.
The user next proceeds to select as many pairs of features as desired as input to the next step of calculating the 3D transformation between two range data sets. A minimum of three non-collinear pairs of corresponding 3D (X, Y, Z) points is needed to calculate the desired 3D rigid transformation using well-known techniques to solve for 3 rotation angles plus 3 translations – ¶0055-0056
Having accomplished the step of registering two or more 3D data sets by computing the 3D transformation between them, the user can next merge all the 3D data sets into one combined 3D data set and display that combined 3D data set – ¶0057. Here, merging 3D data sets using rigid transformation needs the rotation angles, which is understood derived from the azimuth, elevation and/or range of each 3D data set.). 
Regarding claim 4, England discloses the method according to claim 2, wherein the aligning is furthermore carried out by locating, in a computer-assisted manner, identical features in the first and second 3D point clouds, is not found in England (After acquisition of two or more 3D range data sets 450 from a physical scene such as 430 with objects, a further step of registering the multiple data sets must be carried out. Typically, each data set to be registered is presented to a user via a computer display as a 3D set of points and the user then performs the step of identifying corresponding features within the 3D images representing the multiple data sets – ¶0054).
 	Regarding claim 5, England discloses the method according to claim 1, wherein each point cloud, after creation, is transmitted directly to a terminal, and the steps of representing, selecting, projecting and outputting are carried out on the terminal (We see that in FIG. 4, the 3D range data set 420 for each data sample comprising intensity, range, azimuth, and elevation values is transferred to an external computer and presented in a computer display 440 for evaluation and control of laser scanning parameters such as resolution and speed. The data is simultaneously stored in a computer file 450 for later processing and display – ¶0051.
After acquisition of two or more 3D range data sets 450 from a physical scene such as 430 with objects, a further step of registering the multiple data sets must be carried out. Typically, each data set to be registered is presented to a user via a computer display as a 3D set of points and the user then performs the step of identifying corresponding features within the 3D images representing the multiple data sets – ¶0054. Also see ¶0059, figs. 7-13).  
 	Regarding claim 6, England discloses the method according to claim 1, wherein each 3D point cloud, after creation, is transmitted to a server, the representing of the object is carried out on a terminal connected to the server, the selection of the view direction  and of the view boundary is transmitted from the terminal to the server, the projecting is carried out in the server, and the  outputting of the orthogonal view  is carried out by transmitting the orthogonal view  from the server to the terminal (The embedded computer 150 communicates with any external computer via Ethernet 160 [understood as setver] and also transfers data samples from the rangefinder, performs necessary data processing such as applying calibration tables, and passes data samples to the external computer for visualization, storage, and subsequent processing – ¶0050.
We see that in FIG. 4, the 3D range data set 420 for each data sample comprising intensity, range, azimuth, and elevation values is transferred to an external computer and presented in a computer display 440 for evaluation and control of laser scanning parameters such as resolution and speed. The data is simultaneously stored in a computer file 450 for later processing and display – ¶0051.
After acquisition of two or more 3D range data sets 450 from a physical scene such as 430 with objects, a further step of registering the multiple data sets must be carried out. Typically, each data set to be registered is presented to a user via a computer display as a 3D set of points and the user then performs the step of identifying corresponding features within the 3D images representing the multiple data sets – ¶0054. Also see ¶0059, figs. 7-13. ).  
Regarding claim 8, England discloses the method according to claim 1, wherein the computer-generated representation is obtained from the first 3D point cloud by data reduction (In addition, the 2D range image might be a 2D image displayed in spherical projection format, a 2D image displayed in any other 3D-to-2D projection format, or a 2D registered monochrome image comprising a monochrome camera image previously registered with 3D range data, for example – ¶0044. Data reduction is understood takes place due to dimensional reduction).
 	Regarding claim 10, England discloses the method according to claim 1, wherein, during the creating of each 3D point cloud, a color image is also recorded over the predefined angular range, and the point cloud is combined with the color image, so that the orthogonal view is output with corresponding color values (A Registered Color Image has a color assigned to each pixel based on the color obtained from a color sensor such as a 2D digital camera such that the range data and color data are aligned as shown in FIG. 3 – ¶0011
Further, a 2D range image could be a registered image such as a 2D registered color image comprising a color camera image previously registered with 3D range data, a 2D registered color image wherein the image is acquired from the same perspective as the 3D range data set, a 2D registered color image wherein the image is acquired from a different perspective than the 3D range data set, a 2D registered color image wherein the image is acquired with the same resolution as the 3D range data set, or a 2D registered color image wherein the image is acquired with different resolution from the 3D range data set. In addition, the 2D range image might be a 2D image displayed in spherical projection format, a 2D image displayed in any other 3D-to-2D projection format, or a 2D registered monochrome image comprising a monochrome camera image previously registered with 3D range data, for example – ¶0044.
As illustrated in FIG. 2, each pixel may have a multiplicity of associated values stored with it, including precise azimuth angle value 210, precise elevation angle value 220, range value 230, reflectance value 240, color 250 (RGB), and any other useful values 260. The color of each pixel with in the 2D displayed image may be determined in any of a number of well-known formats. A Range Image has a false color assigned to each pixel based on its range. A Reflectance Image such as 510 or 540 has a color assigned to each pixel based on the intensity of the reflected laser beam. A Registered Color Image such as 530 has a color assigned to each pixel based on the color obtained from a color sensor such as a 2D digital camera such that the range data and color data are aligned as shown in FIG. 3 – ¶0060).  
 	Regarding claim 11, England discloses the method according to claim 2, wherein each point cloud, after creation, is transmitted directly to a terminal, and the steps of representing, selecting, projecting and outputting are carried out on the terminal (We see that in FIG. 4, the 3D range data set 420 for each data sample comprising intensity, range, azimuth, and elevation values is transferred to an external computer and presented in a computer display 440 for evaluation and control of laser scanning parameters such as resolution and speed. The data is simultaneously stored in a computer file 450 for later processing and display – ¶0051.
After acquisition of two or more 3D range data sets 450 from a physical scene such as 430 with objects, a further step of registering the multiple data sets must be carried out. Typically, each data set to be registered is presented to a user via a computer display as a 3D set of points and the user then performs the step of identifying corresponding features within the 3D images representing the multiple data sets – ¶0054. Also see ¶0059, figs. 7-13).  
 	Regarding claim 12, England discloses the method according to claim 2, wherein each 3D point cloud, after creation, is transmitted to a server, the representing of the object is carried The embedded computer 150 communicates with any external computer via Ethernet 160 [understood as setver] and also transfers data samples from the rangefinder, performs necessary data processing such as applying calibration tables, and passes data samples to the external computer for visualization, storage, and subsequent processing – ¶0050.
We see that in FIG. 4, the 3D range data set 420 for each data sample comprising intensity, range, azimuth, and elevation values is transferred to an external computer and presented in a computer display 440 for evaluation and control of laser scanning parameters such as resolution and speed. The data is simultaneously stored in a computer file 450 for later processing and display – ¶0051.
After acquisition of two or more 3D range data sets 450 from a physical scene such as 430 with objects, a further step of registering the multiple data sets must be carried out. Typically, each data set to be registered is presented to a user via a computer display as a 3D set of points and the user then performs the step of identifying corresponding features within the 3D images representing the multiple data sets – ¶0054. Also see ¶0059, figs. 7-13).
 
Claim Rejections - 35 USC § 103
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Alpert et al.  (US 2016/0299661, hereinafter Alpert).
 
Regarding claim 7, England discloses the method according to claim 2, wherein each 3D point cloud is transmitted to a server (The embedded computer 150 communicates with any external computer via Ethernet 160 and also transfers data samples from the rangefinder, performs necessary data processing such as applying calibration tables, and passes data samples to the external computer for visualization, storage, and subsequent processing. We see that in FIG. 4, the 3D range data set 420 for each data sample comprising intensity, range, azimuth, and elevation values is transferred to an external computer and presented in a computer display 440 for evaluation and control of laser scanning parameters such as resolution and speed. The data is simultaneously stored in a computer file 450 for later processing and display – ¶0050-0051), and the steps of representing, selecting, projecting and outputting are carried out on the terminal (see ¶0050-0051. After acquisition of two or more 3D range data sets 450 from a physical scene such as 430 with objects, a further step of registering the multiple data sets must be carried out. Typically, each data set to be registered is presented to a user via a computer display as a 3D set of points and the user then performs the step of identifying corresponding features within the 3D images representing the multiple data sets – ¶0054. Also see ¶0059, figs. 7-13.).  
 	Although, work division between the local terminal 150 and an external server connected to local terminal 15 over Ethernet can be envision at any level of arbitrary granularity based on disclosure of England, nevertheless, an explicit mention of information regarding a desired geographical region is transmitted from a terminal to the server, and only the 3D point cloud that is at least partially situated in the aforementioned geographical region is transmitted to the terminal, is not found within England. 
However, Alpert discloses dynamically customized three dimensional geospatial visualization techniques in a point cloud data (abstract), where, upon receiving data related to the user's position in the 3D point cloud data from the client computer, the server can periodically determine the GPS coordinates of the user. Thereafter, the server determines whether updated point cloud data needs to be transmitted to the client computer based on the GPS coordinates of the user, and if so, the server transmits the point cloud data to the client computer (¶0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of England with the teaching of Alpert of saving point cloud data at server, and later on requesting the point cloud data based on clients location, to obtain, information regarding a desired geographical region is transmitted from a terminal to the server, and only the 3D point cloud that is at least partially situated in the aforementioned geographical region is transmitted to the terminal,  combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the dynamic work division within a client-server system, making the overall system more efficient.   

 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Taylor et al.  (US 10,032,311, hereinafter Taylor).
 
Regarding claim 9, England discloses the method according to claim 1, except, wherein the computer-generated representation is a geographical map mapping the object. 
However, Taylor discloses combining scanned point cloud data with terrain data to produce a computer-generated representation is a geographical map (terrain data e.g.) mapping the object (see figs. 3-11, fig. 14. Also read abstract. Also see Col. 8, lines 11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the teaching of Taylor and using the scanned point cloud data on a previously stored geographical terrain data during visualization, to obtain, wherein the computer-generated representation is a geographical map mapping the object, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the overall versatility of the system.



 
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Mundhenk et al. (20140132733), 
Chen et al. (2011/0187704), 
Minear et al. (2010/0208981), 
Minear et al. (2010/0207936), 
Herbst (US 11,212,463), 
Zeng (2019/0156507) 

they disclose combining point cloud data with other data to obtain a meaningful merged data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619